Title: Thomas Jefferson to Joseph Darmsdatt, 15 June 1815
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          Dear Sir Monticello  June 15. 15.
          I some time ago desired mr Gibson to pay you 140. Dollars, about one half of which I had scandalously left unpaid for the last year’s supply of fish. but really while the war left our produce to rot on our hands, a farmer had not the means of raising a single Dollar, and if it had continued we could have eaten no fish but what we caught ourselves. the balance is for another supply of herrings for the present year, half a dozen barrels to be sent to Lynchburg, and as many with a barrel of shad to Milton as usual. those for Milton to be sent by Wm Johnson’s boats; those for Lynchburg to the address of Archibald Robertson merchant there who will pay the freight. we wish to get them by harvest 
          accept the assurance of my great esteem & respect.
          Th: Jefferson
        